Citation Nr: 0737396	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-29 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of left 
acromioclavicular separation.

2.  Entitlement to a compensable (initial) rating for 
service-connected patellofemoral syndrome, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to June 1981 
and from January 1987 to January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remands of June 2006 and July 2007.  
This matter was originally on appeal from a January 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court of Appeals for Veterans' Claims has held that a 
remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  When remand orders 
are not complied with, the Board must insure compliance.  Id.  

In the previous remands, the Board requested that the veteran 
be provided with a VA examination to determine the nature, 
severity and etiology of any current left shoulder and knee 
disorders.  The veteran's claims file includes a Compensation 
and Pension Examination Inquiry, dated in August 2007, 
indicating that a VA joints examination requested in April 
2007 had been completed.  The claims file does not, however, 
include a report of this examination.  The claims file also 
includes an entry dated in August 2007, indicating that the 
veteran failed to report to a VA examination scheduled for 
that date.  The claims does not show, however, that the 
veteran had been properly notified of this scheduled 
examination.  Finally, the claims file also includes an email 
from J.A., VA Illiana Health Care System, to personnel from 
the Veterans Benefits Administration, dated in September 
2007.  In that email, J.A. stated that the veteran was at 
that facility on that day for a VA examination, but that they 
were unable to locate his claims file.  The claims file does 
not include an examination report or any other evidence that 
the veteran was actually examined on that date.    

In light of the foregoing, it is unclear whether the Board's 
previous remands have been satisfied.  The appeal must again 
be remanded.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA examination 
reports for examinations conducted after 
April 2007.  In the event that the VA 
examination reports are not in compliance 
with the Board's previous remands, or that 
no VA examinations were conducted during 
that period, the agency of original 
jurisdiction (AOJ) should again attempt to 
provide the veteran with a VA joints 
examination.  With regard to the claimed 
left shoulder disorder, the examination 
report should include a discussion about 
its etiology, including an opinion as to 
the likelihood (likely, at least as likely 
as not, not likely) that any current left 
shoulder disorder is related to his active 
service or any incident or injury during 
his active service.  With regard to the 
left knee disability, the examination 
report should include current findings of 
the severity of that disability.

2.  Thereafter, the veteran's claims of 
entitlement to service connection for 
residuals of left acromioclavicular 
separation and entitlement to a 
compensable (initial) rating for service-
connected patellofemoral syndrome, left 
knee should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



